DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  “position” is misspelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a tool break housing configured to receive a pad assembly. The pad assembly is not positively claimed and thus the details of the pad assembly do not affect the scope of the claim.  It is suggested to politely claim the pad assembly.
Dependent claims are likewise rejected.
Claim 2 recites “wherein the pad assembly extends the plurality of arms due to the plurality of windows operatively aligning with the plurality of windows.“ There appears to be some sort of typo with “the plurality of windows”, and is unclear.

Regarding claim 9, Claim 9 is further rejected as indefinite because they claim both an apparatus and method of using an apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140,1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). In this claim “wherein the plurality of arms operatively extend through the plurality of windows for providing a lateral force to the wellbore casing simultaneously with a setting of a bridge plug” it would be unclear, even if the pad assembly was positively claimed, if the method step of setting a bridge plug would be required.  It is suggested to positively claim all structures, and use language such as “configured to” for functional requirements of the claimed structures.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5-10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims further limit the pad assembly, which is not positively claimed, and thus further limiting a non claimed element has no effect on the limiting the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20090071659 A1 to Spencer.
 Spenser discloses:
1. A tool brake for use with a tool string positionable in a horizontal comprising: 
a tool brake housing 42 having a first end and a second end, the housing configured to receive a pad assembly therewithin and configured with a plurality of windows 44; and 
the pad assembly having a plurality of arms 40 operatively extendable from a closed position to an open position through the plurality of windows for providing a lateral force to a wellbore casing to resist slippage of the tool string.(Figure 2 and 3, [0024])
2. The tool brake of claim 1, wherein the pad assembly extends the plurality of arms due to the plurality of windows operatively aligning with the plurality of windows.(Figures 4-5)
3. The tool brake of claim 1, wherein the tool brake housing or the pad assembly is configured to move in relation to the other to operatively align the plurality of arms with the plurality of windows thereby permitting the plurality of arms to extend through the plurality of windows.(Figures 4-6)
4. The tool brake of claim 1, wherein the tool brake is attachable at the first end to a setting tool and the tool brake is attachable at the second end to a setting sleeve.(Figure 1, this limitation is considered met, as the tool is capable of being attached to other tools, such as well tool 28 and conveyance 34)
5. The tool brake of claim 1, wherein the pad assembly comprises an actuating mechanism 64 to extend the plurality of arms thereby providing the lateral force against the wellbore casing. [0028]
6. The tool brake of claim 5, wherein the actuating mechanism generates the lateral force solely from within the tool brake housing.(Figure 4,5)
7. The tool brake of claim 5, wherein the actuating mechanism comprises a spring. [0028]
8. The tool brake of claim 5, wherein the pad assembly has a first end connectable to a lower portion of a setting tool, and the pad assembly, has a second end connectable to a bridge plug adapter. (Figure 1, this limitation is considered met, as the tool is capable of being attached to other tools, such as well tool 28 and conveyance 34, and the limitation only requires “connectable”)
9. The tool brake of claim 1, wherein the plurality of arms operatively extend through the plurality of windows for providing a lateral force to the wellbore casing simultaneously with a setting of a bridge plug. (It would appear that the tool is capable of the function claimed)
10. The tool brake of claim 1, wherein the pad assembly includes a plurality of circular guides to position the pad assembly within the tool brake housing.(element 47 appears to be circular, and guides the pad assembly during extension and retraction)

Allowable Subject Matter
Claims 11-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2678101 A teaches a bridge plug with a setting tool with drag elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674